     Case 1:20-cv-01047-DAD-SAB Document 30 Filed 02/12/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANA GRAY,                                       No. 1:20-cv-01047-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS IN PART
14   A. KHOO, et al.,
                                                      (Doc. No. 28)
15                      Defendants.
16

17          Plaintiff Dana Gray is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 5, 2021, the assigned magistrate judge screened plaintiff’s second amended

21   complaint and issued the pending findings and recommendations, recommending that the

22   following claims be permitted to proceed: those claims brought against defendants Mitchell,

23   Singh, Showalter, and Song for denial of plaintiff’s revision surgery in violation of the Eighth

24   Amendment; those claims brought against defendant Mitchell for directing that plaintiff’s

25   Gabapentin be terminated in violation of the Eighth Amendment; and a medical malpractice claim

26   brought against defendants Mitchell, Singh, Showalter, and Song for denial of plaintiff’s revision

27   surgery; and recommending that all other claims and defendants be dismissed due to plaintiff’s

28   failure to state a claim. (Doc. No. 28 at 22–23.) The findings and recommendations were served
                                                      1
     Case 1:20-cv-01047-DAD-SAB Document 30 Filed 02/12/21 Page 2 of 4


 1   on plaintiff and contained notice that any objections thereto were to be filed within thirty days.

 2   (Id. at 23.) On January 15, 2021, plaintiff timely filed a letter of clarification in response to the

 3   findings and recommendations. (Doc. No. 29.) Therein, plaintiff stated that she has no

 4   objections to the findings and recommendations but sets forth fourteen corrections to her second

 5   amended complaint.1 (Id.)

 6           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the court will adopt the

 8   findings and recommendations in part, finding them to be supported by the record and by proper

 9   analysis for all the claims found cognizable. For the reasons provided below, however, the court

10   declines to adopt the recommendation that plaintiff’s claim for deliberate indifference to her

11   serious medical needs with respect to the defendant’s denying her of opioid pain medication that

12   was allegedly medically appropriate be dismissed.

13           Plaintiff asserts claims against defendants Mitchell and Showalter for denial of pain

14   medication in violation of the Eighth Amendment.2 (Doc. No. 24 at 19.) Plaintiff alleges

15   between January and December 2019, she required opioid medication for “breakthrough pain” but

16   on December 27, 2019 was denied opioids by defendant Mitchell and was not given any reason

17   for that decision. (Id. at 10.) Plaintiff alleges that defendant Showalter was involved in the pain

18   /////

19   /////

20
     1
       Plaintiff was previously advised that Rule 220 of the Local Rules of the Eastern District of
21   California provides that “every pleading to which an amendment or supplement is permitted as a
22   matter of right or has been allowed by court order shall be retyped and filed so that it is complete
     in itself without reference to the prior or superseded pleading.” (See, e.g., Doc. No. 15 at 22.)
23   Plaintiff cannot and does not amend her complaint by submitting her corrections in a letter in
     response to the findings and recommendations.
24
     2
       In the second amended complaint, plaintiff asserts that defendants Khoo, Mitchell, and
25   Showalter were deliberately indifferent to her serious medical needs by denying her Gabapentin,
26   and that defendants Mitchell and Showalter were also deliberately indifferent by denying her
     what she characterized as “effective” medication for her breakthrough pain episodes. (Doc. No.
27   24 at 19.) The pending findings and recommendations recommended that this claim proceed as it
     relates to the denial of Gabapentin for plaintiff’s condition, but not as to opioid pain medication
28   for the “breakthrough pain.” (Doc. No. 28 at 22–23.)
                                                        2
     Case 1:20-cv-01047-DAD-SAB Document 30 Filed 02/12/21 Page 3 of 4


 1   committee decision to deny her requests to be continued on the medication.3 (Id. at 10–11.)

 2   Plaintiff alleges that she was instead prescribed Toradal, which was medically contraindicated

 3   due to other medications that she was taking at the time, and defendants were aware that she

 4   continued to suffer from untreated pain. (Id. at 19.) At the pleading stage, the undersigned

 5   concludes that these allegations are sufficient to state a claim for deliberate indifference to

 6   plaintiff’s serious medical needs.

 7          Accordingly,

 8                  1.      The findings and recommendations, filed January 15, 2021, is adopted in

 9                          part;

10                  2.      This action shall proceed on the          second amended complaint, filed

11                          December 21, 2020, on plaintiff’s claims against defendants R. Mitchell, I.

12                          Singh, B. Showalter, and G. Song for denial of plaintiff’s revision surgery;

13                          a claim against defendant Mitchell for directing that her Gabapentin be

14                          terminated in violation of the Eighth Amendment; claims against

15                          defendants Mitchell and Showalter for denial of pain medication in

16                          violation of the Eighth Amendment; and medical malpractice claims

17                          against defendants Mitchell, Singh, Showalter, and Song for denial of her

18                          revision surgery;

19

20   3
       As the pending findings and recommendations note, plaintiff alleged in her first amended
     complaint that defendant Showalter was deliberately indifferent “by telling the pain committee that
21   she had fallen and that she used recreational drugs in prison to have them deny her request for opioid
22   pain medication . . . .” (Doc. No. 28 at 19.) “Suspicions of malingering may also be considered
     an indication of an ulterior motive whereby a defendant failed to take a plaintiff’s condition
23   seriously and thus acted recklessly in failing to provide proper care.” George v. Sonoma Cty.
     Sheriff’s Dep’t, 732 F. Supp. 2d 922, 937–38 (N.D. Cal. 2010) (citing Thomas v. Arevalo, No. 95
24   CIV. 4704(SS), 1998 WL 427623, at *9 (S.D.N.Y. July 28, 1998) (“There is evidence sufficient
     to support an inference that the State Defendants and defendant Kalnins considered plaintiff a
25   possible malingerer. A reasonable jury could infer that defendants had a motive for failing to take
26   plaintiff’s complaints seriously based on this characterization.”) (internal citations omitted)); see
     also Walker v. Benjamin, 293 F.3d 1030, 1040 (7th Cir. 2002) (“The fact that Nurse Dunbar and
27   Dr. Benjamin may have based their refusal to treat Walker’s pain on a good-faith belief that he
     was malingering, that he was not in pain but was merely trying to get high with the narcotic
28   painkiller, is an issue for the jury.”))
                                                        3
     Case 1:20-cv-01047-DAD-SAB Document 30 Filed 02/12/21 Page 4 of 4


 1              4.       All other claims are dismissed from this action for failure to state a claim;

 2                       and

 3              5.       This action is referred back to the magistrate judge for proceedings

 4                       consistent with this order.

 5   IT IS SO ORDERED.
 6
       Dated:   February 12, 2021
 7                                                         UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
